DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been reviewed by the examiner and entered of record in the file.
2.	Claim 6 is amended, and claim 139 is newly added.  Claims 4-6, 8-10, 21, 132-139 are present in the application.
3.	Additional therapeutic agents to be administered other than a galectin 3 inhibitor remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 

Previous Double Patenting Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 4-6, 8-10, 21 and 132-138, amended August 30, 2021, remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,570,094 A1, further in view of Bornstein et al, U.S. 20140120102 A1. 
	New claim 139 is added to the rejection.
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is directed to a method of treating myelofibrosis (wherein the myelofibrosis is primary or secondary), comprising administering to a mammal in need thereof the compound trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone or a pharmaceutically acceptable salt or solvate thereof:

    PNG
    media_image1.png
    334
    548
    media_image1.png
    Greyscale
.  Claim 5 is drawn to the method of claim 4 and limits wherein the compound is (R,R)- trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone or a pharmaceutically acceptable salt or solvate thereof (claim 6), OR (S,S)- trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)pyridin-2-yl)-oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone) or a pharmaceutically acceptable salt or solvate thereof. Claims 8-10 are drawn to the method of claim 4 and limit the pharmaceutically acceptable salt or solvate thereof.  Claim 21 is drawn to claim 6, wherein the compound reduces serum LOXL2 (sLOXL2) levels in the mammal. Claim 133 is drawn to the method of claim 4, wherein the compound is administered with at least one additional therapeutic to the mammal, wherein the agent is ruxolitinib (claim 134).  Claim 135 is drawn to the method of claim 133, and limits the additional agent.  Claim 136 is drawn to claim 10, and limits the dosage to 250 mg, 500 mg, 750 mg, 1000 mg (claim 138), 1250 mg, 1500 mg or 2000 mg (claim 137). Claim 139 is drawn to a method of treating myelofibrosis (wherein the myelofibrosis is primary or secondary), comprising administering to a mammal in need thereof the pharmaceutically acceptable salt mesylate salt of the compound trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone.
	The ‘094 patent recites a method of treating fibrosis in a mammal comprising administering Applicant’s instantly recited compound: trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone, and its R,R and S,S forms, in claims 14, 16 and 18, (which is a LOXL2 inhibiting compound of Formula (VI) recited in claim 1: 

    PNG
    media_image2.png
    200
    213
    media_image2.png
    Greyscale
 
wherein “L1” is –O-; “L2” is –C(=O)-; and “Q” is ring B, pyrrolidine substituted by -F in the 3-position and –OH in the 4-position). The ‘094 patent specifically defines myelofibrosis as a type of fibrosis in column 11, line 50. The ‘094 patent recites pharmaceutically acceptable salts or solvates thereof in claim 1 and defines preferred salts, specifically naming the mesylate salt in column 124, lines 6-8. It would have been prima facie obvious to one skilled in the art to choose from a finite number of trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone with a reasonable expectation of success in the treatment of myelofibrosis. The ‘094 patent defines dosage amounts in the range of 0.01 mg-5000 mg per day, which fully encompasses the dosage amounts required by instant claims 136-138.
	Please refer to MPEP § 804 II.B.2(a), i.e. the specification of the reference patent may be relied upon to properly construe the scope of the reference claim, and “may be considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” See also In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970): those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application).      
	As such, the claims of the ‘094 patent recite a method of treating fibrosis (which embraces myelofibrosis) comprising administering Applicant’s instantly recited LOXL2 inhibitor compound, but do not specifically recite wherein the myelofibrosis is primary or secondary.
	Yet, Bornstein et al discuss the administration of LOXL2 inhibitors in the treatment of fibrosis/ fibrotic diseases at paragraph [0107], specifically naming myelofibrosis as a type of fibrosis or fibrotic disease at paragraph [0141], and teach primary myelofibrosis (lines 2-3 of paragraph [0163]), and secondary myelofibrosis, 
	Thus one skilled in the art would be motivated to employ Applicant’s instantly recited compound (specifically recited in claims 14, 16 and 18 of the ‘094 patent), and administer said LOXL2 inhibitor to treat primary or secondary myelofibrosis in a mammal in need thereof, as guided by Bornstein et al.  Regarding instant claims 23 and 25, nothing unobvious is seen in administering an additional anti-fibrotic agent in combination with a LOXL2 inhibitor, in order to achieve an additive effect in the treatment of fibrotic diseases/conditions.
	Therefore, absent a showing of unobvious and superior properties, the instant claimed method of treatment would have been suggested to one skilled in the art.  

Response to Arguments
6.	Applicant respectfully traverses the rejection, arguing the following points:
	(1) 	Applicant argues that there is no sufficient evidence of record for the required motivation to modify the method claims of the '094 patent by incorporating Bornstein's treatment method.
	Applicant argues that while Bornstein may teach administration of antibodies as LOXL2 inhibitors for treating various types of fibrosis, including myelofibrosis, Bornstein fails to suggest why a person of ordinary skill in the art would utilize the treatment method claimed in the '094 patent, requiring a small molecule LOXL2 inhibitor, to specifically treat primary or secondary myelofibrosis. Applicant contends that Bornstein does not specifically link myelofibrosis to trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)pyridin-2-

Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that there is no motivation to modify the claims of the ‘094 patent by incorporating the method of Bornstein, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the ‘094 patent is relied upon for reciting a method of treating fibrosis in a mammal (wherein myelofibrosis is specifically defined as a type of fibrosis) comprising administering Applicant’s instantly recited compound: trans-(3-((4-(aminomethyl)-6-(trifluoro-methyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone and its R,R and S,S forms in claims 14, 16 and 18.  Bornstein is relied upon for teaching the treatment of myelofibrosis with LOXL2 inhibitors, wherein myelofibrosis embraces primary and secondary myelofibrosis. Thus it would have been obvious to one skilled in the art to employ the known LOXL2 inhibitor or its pharmaceutically acceptable salt thereof recited in claims 14, 16 or 18 of the ‘094 patent, in the treatment of primary or secondary myelofibrosis in a mammal in need thereof.  
	
Applicant alleges that the '094 patent claims that its method already achieves the goal of treating fibrosis including several specific types of fibrosis, i.e. the '094 patent does not suggest that further improvement is desired. 	
	Applicant contends that the '094 patent and Bornstein, therefore, do not provide the motivation to perform the proposed modification of the method claimed in the '094 patent. In other words, an attempt to bring in the isolated teaching of Bornstein's treatment, which utilizes antibodies, into the claimed treatment of the '094 patent, which utilizes a small molecule, would amount to improperly picking and choosing features from different references without regard to the teachings of the references as a whole.  Applicant argues that while the required evidence of motivation to combine need not come from the applied references themselves, the evidence must come from somewhere within the record; in this case, there is nothing in the record supporting the Office Action's proposed modification of the '094 patent. 

Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
	In this case, it would have been obvious to one of ordinary skill in the art to choose from a finite number of LOXL2 inhibitors recited by the ‘094 patent and choose Applicant’s instant compound (recited in claims 14, 16 and 18) for the treatment of primary or secondary myelofibrosis, because Bornstein suggests that LOXL2 inhibitors may be successfully administered in the treatment of myelofibrosis (which embraces primary or secondary).
	And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent LOXL2 inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of the ‘094 patent performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. trans-(3-((4-(aminomethyl)-6-(trifluoro-methyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone and its pharmaceutically acceptable salts thereof) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one 4) the results of the substitution would have been predictable, i.e. successful treatment of primary or secondary myelofibrosis in a mammal in need thereof.

(3)	Applicant argues that neither the claims of the '094 patent nor Bornstein describe the mesylate salt as recited in claims 10, 136-138 and new claim 139. 

Applicant's arguments have been fully considered but they are not persuasive. The ‘094 patent recites Applicant’s instant compound in claims 14, 16 and 18, and recites pharmaceutically acceptable salts thereof in claim 1.   The ‘094 patent defines preferred salts, specifically naming the mesylate salt in column 124, lines 6-8.  As stated above, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  
	Thus it would have been prima facie obvious to one skilled in the art to choose from a finite number of predictable pharmaceutically acceptable salt options of trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone with a reasonable expectation of success of producing a functional pharmaceutically acceptable mesylate salt for the treatment of myelofibrosis.


7.	Claims 4-6, 8-10, 21 and 132-138, amended August 30, 2021, remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,150,732 A1, further in view of Bornstein et al, U.S. 20140120102 A1. New claim 139 is added to the rejection.
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 recites a method of a method of treating myelofibrosis (wherein the myelofibrosis is primary or secondary), comprising administering to a mammal in need thereof the compound trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)phenyl -(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone or a pharmaceutically acceptable salt or solvate thereof:

    PNG
    media_image1.png
    334
    548
    media_image1.png
    Greyscale
. Claim 5 is drawn to the method of claim 4 and limits wherein the compound is (R,R)- trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone or a pharmaceutically acceptable salt or solvate thereof (claim 6), OR (S,S)- trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)pyridin-2-yl)-oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone) or a pharmaceutically acceptable salt or solvate thereof. Claims 8-10 are drawn to the method of claim 4 and limit the pharmaceutically acceptable salt or solvate thereof.  Claim 21 is drawn to claim 6, Claim 133 is drawn to the method of claim 4, wherein the compound is administered with at least one additional therapeutic to the mammal, wherein the agent is ruxolitinib (claim 134).  Claim 135 is drawn to the method of claim 133, and limits the additional agent.  Claim 136 is drawn to claim 10, and limits the dosage to 250 mg, 500 mg, 750 mg, 1000 mg (claim 138), 1250 mg, 1500 mg or 2000 mg (claim 137). Claim 139 is drawn to a method of treating myelofibrosis (wherein the myelofibrosis is primary or secondary), comprising administering to a mammal in need thereof the pharmaceutically acceptable salt mesylate salt of the compound trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone.
The prior ‘732 patent recites a genus of LOXL2 inhibitor compounds of Formula (VI), wherein claims 19, 21 and 23 recite Applicant’s instantly recited compound: trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone. 
As such, the instant claims simply claim the anti-fibrotic uses that were disclosed in the specification of the ‘732 patent (please see column 11 of the ‘732 patent for discussions of treating fibrotic disorders, specifically defining myelofibrosis as a type of fibrosis in line 50; and combination therapy with an additional agent in column 142, lines 51-60.).  In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double patenting analysis of the Geneva line of cases, which address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.
	The ‘732 patent recites pharmaceutically acceptable salts or solvates thereof in claim 1 and defines preferred salts, specifically naming the mesylate salt in column 122, lines 56-60. It would have been prima facie obvious to one skilled in the art to choose from a finite number of predictable pharmaceutically acceptable salt options of trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone with a reasonable expectation of success in the treatment of myelofibrosis.  The ‘732 patent defines dosage amount from about 0.01 mg-5000 mg per day in column 140, lines 1-3, which fully encompasses the dosage amounts required by instant claims 136-138.
	Please refer to MPEP § 804 II.B.2(a), i.e. the specification of the reference patent may be relied upon to properly construe the scope of the reference claim, and “may be considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” See also In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970): those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application).      
  	Bornstein et al discuss the administration of LOXL2 inhibitors in the treatment of fibrosis/ fibrotic diseases at paragraph [0107], specifically defining myelofibrosis as a type of fibrosis (paragraph [0141]), and teach primary myelofibrosis (lines 2-3 of secondary myelofibrosis, wherein the secondary myelofibrosis can result from polycythemia vera or essential thrombocytosis (column 2, lines 6-7 of paragraph [0163]).
	Thus one skilled in the art would be motivated to employ Applicant’s instantly recited compound, specifically recited in in claims 19, 21 and 23 of the ‘732 patent, and administer said compound to treat primary or secondary myelofibrosis in a mammal in need thereof, as guided by Bornstein et al.  Regarding claims 23 and 25, nothing unobvious is seen in administering an additional anti-fibrotic agent in combination with a LOXL2 inhibitor, in order to achieve an additive effect in the treatment of fibrotic diseases/conditions.
	Therefore, absent a showing of unobvious and superior properties, the instant claimed method of treatment would have been suggested to one skilled in the art.  

Response to Arguments
8.	Applicant respectfully traverses the rejection, arguing the following points:
(1)	Applicant argues that there is no sufficient evidence of record for the required motivation to modify the method claims of the '732 patent by incorporating Bornstein's treatment method of primary or secondary myelofibrosis.
	Applicant contends that during prosecution of '732 patent, the position of the USPTO was that the claims directed compounds of Formula (VI) and the method of treating fibrosis in a mammal, which specifically included myelofibrosis, are distinct inventions, which restricted the Applicant to one of the inventions, wherein the restriction requirement was made final.  Thus, Applicant 
Applicant's arguments have been fully considered but they are not persuasive. The instant claims simply claim the anti-fibrotic uses that were disclosed in the specification of the ‘732 patent (please see column 11 of the ‘732 patent for discussions of treating fibrotic disorders, specifically defining myelofibrosis as a type of fibrosis in line 50; and combination therapy with an additional agent in column 142, lines 51-60.).  Referencing the obviousness-type double patenting decisions in Geneva and Pfizer, which addressed factual situations closely resembling the present rejection, the district court held that claims of a later patent were found invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The court concluded that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86.
Thus Applicant’s instantly claimed method of treatment is directed to nothing more than the ‘732 patent’s disclosed utility as a method of using the compound trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone or a pharmaceutically acceptable salt thereof, in view of Bornstein.

Applicant argues that the record fails to provide the required evidence of a motivation for a person of ordinary skill in the art to modify the composition claims of the ‘732 patent by incorporating the method of Bornstein.
	 Applicant contends that while Bornstein may provide a reason for administering antibodies that specifically bind to LOXL2, Bornstein fails to suggest why a person of ordinary skill in the art would be motivated to utilize the compound claimed by the '732 patent to treat myelofibrosis, which would be considered a small molecule LOXL2 inhibitor, to specifically treat primary or secondary myelofibrosis. Applicant argues that Bornstein discloses the use of antibodies to also serve as a means for detecting LOXL2, which is achieves Bornstein's goal of providing methods of detection, diagnosis and treatment, but does not specifically link myelofibrosis to trans-(3-((4-(amino-methyl)-6-(trifluoromethyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxy-pyrrolidin- 1-yl)methanone of the instant claim 4. 

Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
	In this case, it would have been obvious to one of ordinary skill in the art to choose from a finite number of LOXL2 inhibitors recited by the ‘732 patent and choose Applicant’s instant compound (recited in claims 19, 21 and/or 23) for the treatment of primary or secondary myelofibrosis, because Bornstein suggests that LOXL2 inhibitors may be successfully administered in the treatment of myelofibrosis (which embraces primary or secondary).
	And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent LOXL2 inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of the ‘732 patent performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. trans-(3-((4-(aminomethyl)-6-(trifluoro-methyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone and its pharmaceutically acceptable salts thereof) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one 4) the results of the substitution would have been predictable, i.e. successful treatment of primary or secondary myelofibrosis in a mammal in need thereof.

(3)	Applicant contends that the claims of the '732 patent recite a composition, not a particular use, such as a treatment disclosed in Bronstein; therefore the claims of the '732 patent and Bornstein do not provide the motivation to perform the proposed use of the claimed composition of the '732 patent. 
	Applicant alleges that an attempt to bring in the isolated teaching of treatment by Bornstein and combine it with the composition of the '732 patent would amount to improperly picking and choosing features from different references without regard to the teachings of the references as a whole. While the required evidence of motivation to combine need not come from the applied references themselves, the evidence must come from somewhere within the record. 
	
Applicant's arguments have been fully considered but they are not persuasive. As stated above, the instant claims simply claim the anti-fibrotic uses that were disclosed in the specification of the ‘732 patent (please see column 11 of the ‘732 patent for discussions of treating fibrotic disorders, specifically defining myelofibrosis as a type of fibrosis in line 50; and combination therapy with an additional agent in column 142, lines 51-60.).  Referring again to Geneva and Pfizer (see above), which addressed factual situations closely resembling the present rejection, the district court held that claims of a later patent were found invalid for obviousness-type double patenting where an earlier Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The court concluded that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86.
Thus Applicant’s instantly claimed method of treatment is directed to nothing more than the ‘732 patent’s disclosed utility as a method of using the compound trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone or a pharmaceutically acceptable salt thereof, in view of Bornstein.
In response to Applicant's argument that “to bring in the isolated teaching of treatment by Bornstein and combine it with the composition of the '732 patent would amount to improperly picking and choosing features from different references,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, as stated above when an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent, a case of obviousness-type double patenting is established (Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), and see Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.
	In this case, the ‘732 patent is relied upon for teaching a method of treating fibrosis in a mammal (wherein myelofibrosis is specifically defined as a type of fibrosis) comprising administering Applicant’s instantly recited compound: trans-(3-((4-(aminomethyl)-6-(trifluoro-methyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone and its R,R and S,S forms, which are specifically recited in claims 19, 21 and 23.  Bornstein is relied upon for teaching the treatment of myelofibrosis with LOXL2 inhibitors, wherein myelofibrosis embraces primary and secondary myelofibrosis. Thus it would have been obvious to one skilled in the art to employ the known LOXL2 inhibitor or its pharmaceutically acceptable salt thereof recited in claims 19, 21 or 23 of the ‘732 patent, in the treatment of primary or secondary myelofibrosis in a mammal in need thereof.  

(4)	Applicant argues that the claims of the '732 patent and Bornstein do not describe the mesylate salt as recited in claims 10, 136-138 and new claim 139. 

Applicant's arguments have been fully considered but they are not persuasive. The ‘732 patent recites Applicant’s instant compound in claims 19, 21 and 23, and recites pharmaceutically acceptable salts thereof in claim 1.   The ‘732 patent defines preferred salts, specifically naming the mesylate salt in column 122, lines 56-60.  As stated above, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
	Thus it would have been prima facie obvious to one skilled in the art to choose from a finite number of predictable pharmaceutically acceptable salt options of trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone and choose the mesylate salt with a reasonable expectation of success in the treatment of myelofibrosis.

Conclusion
9.	In conclusion, claims 4-6, 8-10, 21, 28, and 132-139 are pending in the application.    Claims 4-6, 8-10, and 132-139 are rejected. No claim is presently allowed.
10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JANET L COPPINS/Examiner, Art Unit 1628          

/CRAIG D RICCI/Primary Examiner, Art Unit 1611